In an action to recover on a promissory note brought by motion for summary judgment in lieu of complaint pursuant to CFLR 3213, the plaintiff and the additional counterclaim defendant appeal from an order of the Supreme Court, Westchester County (Rudolph, J.), entered July 29, 2005, which denied their motion to dismiss the defendant’s counterclaims and setoffs.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the counterclaims and setoffs are dismissed.
The defendant’s “Amended Counterclaims and Set-Offs as of Right” asserted September 1, 2004, were not properly maintainable in this action, which had been concluded by judgment entered June 3, 2004. Miller, J.P., Ritter, Goldstein and Lunn, JJ., concur.